Title: Madison and the Collapse of the Spanish-American Empire: The West Florida Crisis of 1810, 20 April 1810 (Editorial Note)
From: 
To: 


Editorial Note
The letter of Samuel Fulton to JM, 20 April 1810, introduces one of the more dramatic developments JM witnessed during his terms as secretary of state and president of the United States—the revolutions for independence in the Spanish-American colonies. At the beginning of 1808 Spain still ruled an American empire stretching from California to Cape Horn; twenty years later it retained only Cuba and Puerto Rico. Admittedly, many of the important events in this transformation of the New World were to occur during the administrations of JM’s successors, but there were several occasions between 1809 and 1817 when JM himself had to confront the problems and opportunities presented to the United States by the disintegration of the Spanish Empire. Insofar as JM’s reactions and decisions involved Spanish territories close to the United States, such as the Floridas, they were of considerable significance and importance. Further afield, his measures often had a less immediate impact, but they did in many instances anticipate the policies of later presidents toward the region that became Latin America.
Unfortunately, it is not possible within the limitations of this edition of JM’s papers to provide a complete record of all the documentary material that influenced or reflected his responses to the collapse of the Spanish Empire. The primary concern of this edition must always be with the documents addressed to, or issuing from, the president himself. Readers of these volumes should be aware, though, that not even a full and comprehensive publication of this presidential material will explain in all cases the range of considerations governing JM’s policies toward Spain and its colonial possessions. For this reason JM’s personal papers must be supplemented with a wide variety of public and private manuscripts as well as with material published in the newspapers of the times. Under these circumstances, the editors can do no more than present JM’s own papers in ways that elucidate this larger documentary context as efficiently as possible, thereby indicating some of the additional historical sources where important evidence bearing on JM’s conduct may be found.
The crisis of Spanish authority in the New World was precipitated by Napoleon’s decision to seize and imprison the Bourbon monarch, Ferdinand VII, in order to replace him with Joseph Bonaparte as king of Spain and the Indies. This act of usurpation led, in May 1808, to the outbreak of popular insurrection in Spain where initially the resistance was conducted by a coalition of provincial juntas acting in the name of a legitimist Supreme Junta in Seville. As French armies advanced throughout Spain in the summer of 1809, this latter body retreated to Cadiz and in January 1810 relinquished its authority to a regency, entrusting its five members with the task of reorganizing the rebellion by summoning a cortes (parliament) in which both Spain and its American colonies would be represented. At the same time a similar array of insurrectionary juntas emerged in the Spanish-American colonies. These bodies, like their metropolitan counterparts, justified their resistance in terms of their loyalty to Ferdinand VII, but their members were usually native-born criollos with their own grievances against the peninsulares—the class of soldiers and officials who had ruled them in the name of Madrid. The leaders of the colonial juntas, as it proved, had no desire to perpetuate their traditionally subordinate roles in the empire, and as they resolved to reject the pretensions of Joseph Bonaparte as El Rey Intruso, they also adopted policies that led them toward autonomy, if not outright independence, from the mother country.

In this context, the events of greatest importance in shaping JM’s policies toward the Spanish Empire occurred in Venezuela. The cabildo of Caracas, fearing that the resistance in Spain had become too weak to prevent Joseph Bonaparte from asserting a claim to rule the empire, repudiated the authority of the Cadiz regency on 19 April 1810. This revolt provoked further disturbances and led to the establishment of autonomous ruling juntas in Caracas and in many other towns throughout the viceroyalty of New Granada. In the months thereafter similar developments took place in Buenos Aires and Chile, while in New Spain (Mexico) the discontent that had been building up since the displacement of viceroy José de Iturrigay in 1808 finally erupted in the Hidalgo revolt of September 1810. Closer to the United States, events in the Floridas also seemed likely to follow the patterns that were emerging in Spain’s larger and more populous colonies, and as JM later remarked to Jefferson, it was in West Florida that the crisis of the Spanish Empire finally came “home to our feelings and our interests.” The prospect of an autonomous or an insurrectionary West Florida, however, was not one that JM was prepared to tolerate. To prevent it he tried, at first, to pursue a course of action to incorporate the province into the United States with the consent of its leading settlers, but when that effort failed, he quickly decided on the more drastic alternative of simply annexing parts of the territory by presidential proclamation late in October 1810 (Mathew Arnold Hœvel to JM, 29 Sept. 1810; JM to Jefferson, 19 Oct. 1810).
The background to these decisions was long and complicated. As early as 1803, the United States had asserted that West Florida, as far eastward as the Perdido River, had been included in the Louisiana Purchase; and shortly after France had transferred the Louisiana territory to the American government, the Jefferson administration advanced a further claim for Spanish East Florida on the grounds that its acquisition would be adequate compensation for spoliation claims against Spain dating back to the Quasi-War of the late 1790s. Jefferson then devoted the next four years to some complex, if not tortuous, diplomacy to acquire both of the Floridas before the more serious crisis over maritime rights with Great Britain after the summer of 1807 came to claim most of his attention for the remainder of his presidency. JM’s role in these events will be covered in the secretary of state series of this edition, and here it is sufficient merely to note that JM, while fully accepting the claim that West Florida had been part of the Louisiana Purchase, was never quite so driven to acquire the Floridas as rapidly as Jefferson seems to have been. Certainly, he never doubted that the United States would ultimately succeed in taking the Spanish territories along the Gulf Coast, but he was prepared to be flexible about the time and the means by which this outcome might be reached. As he remarked in 1805 in order to acquit the Jefferson administration of the charge of pursuing the Floridas with an ill-disguised greed: “When the [Florida] pear is ripe, it will fall of its own accord” (Turreau to Talleyrand, 2 July 1805 [AAE: Political Correspondence, U.S., vol. 58]).
In this respect JM’s administration inherited the diplomatic goals of its predecessor, but after JM took office himself in March 1809 he found that he lacked both the opportunities and the resources to pursue the Floridas as Jefferson had done. Events in Spain after May 1808 made it impossible to negotiate with any authority that could wield effective power in the matter, while the $2 million appropriation voted by Congress in the Mobile Act of 1805—cash intended to be used to enlist French support for the transfer of the Floridas from Spain to the United States—had expired. Yet domestic as well as diplomatic pressures continued to evolve in ways that kept the Florida question before JM’s attention, and in this context the relationships between the Spanish and the American communities on the southwest frontier were to have some bearing on the manner in which the president responded to events throughout the summer and fall of 1810.
Many of the inhabitants of West Florida, particularly in the areas west of the Pearl River and around the town of Baton Rouge, were of American origin, and like other Spanish colonial subjects they had grievances against weak, corrupt, and inefficient rule from Madrid. Their opinions on this score were reinforced from the states and territories north of the boundary line on the thirty-first parallel, where United States citizens resented having to pay duties to Spanish officials to gain access to the sea from the interior rivers flowing to the coast. This last complaint had been the subject of petitions during the second session of the Eleventh Congress from Tennessee and the Mississippi Territory, whose settlers demanded free navigation on the Tombigbee and Alabama rivers. In response, JM did not deny that the United States had long claimed a “natural right” for Americans to use the rivers in question, but he declined to take the matter up at that time, pointing out as he did so the risks of “controversies with the Creeks & Spaniards” (Annals of CongressDebates and Proceedings in the Congress of the United States ... (42 vols.; Washington, 1834-56)., 11th Cong., 2d sess., 1257, 1443, 1761; JM to the House of Representatives, 9 Feb. 1810; National Intelligencer, 20 June 1810).
JM’s reaction here strongly suggests, therefore, that his handling of the West Florida problem was governed much more by his assessment of international developments than it was by any sympathy he felt for the desires and needs of settlers on the southwest frontier. And indeed, all the evidence after the commencement of JM’s administration in March 1809, if not from an earlier time as well, reinforces the conclusion that JM had always assumed that the solution to the Florida issue would be reached through negotiations in Paris, London, and Madrid rather than by unilateral action on the part of the United States. And although JM was not particularly anxious to recognize Joseph Bonaparte’s usurpation of the Spanish throne, he could not afford to ignore the probability that the Bourbon cause in Spain would fail and that Napoleon would eventually come to dominate the government in Madrid. For this reason, if for no other, JM had decided in August 1809 that it was inexpedient to receive Luis de Onís as minister from the Supreme Junta in Spain (JM to Jefferson, 24 Apr. 1809, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984-)., 1:135–36; JM to Caesar A. Rodney, 22 Oct. 1809, and n. 2).
But as JM awaited the outcome of events in Europe, his hand was forced by the even more rapid pace of developments in the Americas. In the early days of June 1810 news reached the United States about the uprisings in Venezuela after 19 April, and newspapers began to publish translations of the manifestos issued by the Caracas junta to justify its repudiation of the Cadiz regency. In Washington the National Intelligencer printed several of these documents, including one on 13 June 1810 under the headline of “Spanish America Declared Independent,” which was attributed, probably incorrectly, to the “supreme government of Caraccas.” The administration newspaper then presented its readers with a “declaration of independence” for Spanish America. Its contents renounced allegiance to any authority in Spain and did so in language that was more than a little redolent of a similar document issued in the United States on 4 July 1776. The manifesto concluded that the people of Spanish America should declare themselves to be “free sovereign and independent” and called upon their governments to secure their “happiness and give [them] a place of honor and respect among the independent nations of the earth.”
That JM gave some credence to these Venezuelan documents is suggested by the fact that the very same day Secretary of State Smith sent a note to William Pinkney in London, declaring that the “Colonial relation of Spanish America to their parent Country” was evidently on the point of dissolution. The minister was therefore instructed to remind the British government of the American claim to West Florida and to warn it as well that any British policies based on a contrary supposition “will necessarily be regarded as unjust and unfriendly.” This instruction, Smith added, was based on JM’s belief that “the connection of Great Britain with Spain will have been terminated by events in Europe.” Developments in Spain and Venezuela, moreover, continued to occupy the president’s mind when he met the next day, 14 June, with William C. C. Claiborne, the governor of Orleans Territory. Claiborne had long before planned his journey to Washington for personal and business reasons, but together the two men began to take the decisive steps in JM’s efforts to acquire West Florida for the United States (Smith to Pinkney, 13 June 1810 [DNA: RG 59, IM]; Claiborne to JM, 17 Dec. 1809).
Claiborne was thoroughly familiar with the difficulties of dealing with Spanish authorities on the Gulf Coast, and he had long urged the administration in Washington to take an aggressive line to incorporate both of the Floridas into the United States. As a result of his meeting with JM, the governor composed a letter, “under the sanction of the president” as Robert Smith later put it, to his friend territorial judge William Wykoff, Jr. The letter instructed Wykoff what to do in case the settlers in West Florida should show signs of wanting to imitate the Venezuelan rebels. Assuming that Spain itself had “yielded to Bonaparte” and that the people of the Floridas were about to be “assailed by a Host of Intriguers” advising them on the merits of future connections with France and Great Britain, Claiborne stated that any connection with a foreign power or the formation of “an independent Government” was “out of the question!” Reminding Wykoff of his own opinion—which was also the opinion of JM—that Florida both by nature and by right should belong to the United States, Claiborne told the judge to seek out the “most influential” settlers around Baton Rouge in order to give their views “a right direction.” Among the men he named for this purpose were some who were known to, or who had corresponded with, JM, and they included Philip Hickey, Samuel Fulton, and William Barrow. To encourage them to “scout every thing like French or English influence,” Claiborne hinted that the time was now right for the United States to make good on its long-standing claim to West Florida. Wykoff’s task was to obtain from the settlers a request for the United States to do so, preferably “thro’ the medium of a Convention of Delegates, named by the people.” The judge was further directed to use his discretion in the matter and to send confidential communications to Washington, where Claiborne anticipated he would remain “until the last of October” (Claiborne to Wykoff, 14 June 1810 [DNA: RG 59, TP, Orleans]; Smith to David Holmes, 21 July 1810 [DNA: RG 59, TP, Mississippi]).
Since a majority of the American-born settlers in West Florida resided in the districts adjacent to the Mississippi River, Wykoff’s prospects for finding a receptive audience around Baton Rouge for JM’s views were not unreasonable. But as Claiborne reminded the judge, the American claim to the province extended to the Perdido River, and it would be harder to mobilize comparable support for JM’s plans in the more remote regions to the east. Wykoff was instructed to think about preparing “the minds of some of the more influential characters in the vicinity of Mobile,” but Claiborne himself was clearly uncertain how this might best be achieved. A few days later, however, the administration settled on a way to deal with the problem. Possibly recalling that both Claiborne and James Wilkinson had hinted in May 1809 that the Spanish governor of West Florida, Vicente Folch, might be persuaded to deliver his province to the United States should Napoleon finally conquer Spain, the secretary of state wrote to Georgia senator William Harris Crawford on 20 June, requesting him in confidence to find an agent to go “without delay into East Florida, and also into West Florida, as far as pensacola” to encourage the population there to accept the idea of joining the United States. Crawford did not receive this letter until late in July, but he lost no time in selecting George Mathews, a former Georgia governor, for the assignment. JM later declared himself to be “perfectly satisfied” with Crawford’s choice. By the end of June 1810, therefore, JM had set in motion policies designed to settle the West Florida problem once and for all by incorporating the region into the United States (Wilkinson to JM, 1 May 1809, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984-)., 1:155–56; Claiborne to Smith, 21 Apr. and 14 May 1809, Rowland, Claiborne Letter Books, 4:342–44, 351–54; JM to Smith, 17 July 1810, and n. 4; Crawford to Smith, 20 Sept. 1810 [DNA: RG 59, ML]; Smith to Crawford, 20 June and 2 Oct. 1810 [DNA: RG 59, DL]).
As the president made these decisions with respect to West Florida, he further decided that it was appropriate to respond to developments in some of the other Spanish-American colonies as well. In the last week of May JM called to Washington the New England merchant William Shaler and asked him to undertake “confidential” missions to Cuba and New Spain. The presidential summons may have been prompted by rumors that officials in Havana had just reduced the duties imposed on American ships and goods and that the establishment of independent governments on both the island and the mainland was a likely consequence of the ongoing French conquest of Spain. Shaler had already made the acquaintance of JM earlier in the year, and he was, by virtue of his travels in California, Chile, Guatemala, and Mexico, one of the few Americans who could claim any extensive knowledge of Spanish America (National Intelligencer, 16 and 25 May 1810; Smith to Shaler, 24 and 29 May 1810 [PHi: Shaler Family Papers]).
But JM wanted Shaler to do more than merely gather information, important though that would be to inform future administration policies. More significantly, the president directed his agent to engage in some delicate diplomacy with the as yet unknown leaders in the emerging successor states of the disintegrating Spanish Empire. In particular, Shaler was to persuade the new Spanish-American leaders in both Cuba and New Spain not to adhere to the positions that the metropolitan regime in Madrid had taken in its disputes with the United States over the boundaries of the Louisiana Purchase and West Florida. And with respect to Cuba, JM also instructed Shaler to renew an initiative that the Jefferson administration had assigned to James Wilkinson in January 1809 only to see the general mishandle it—namely, to “feel the pulse of Cuba as to an estimate of the inducements to a[n] … incorporation of that island with the United States in comparison with those of an adherence to the Spanish Main.” Cuba, though, was of less immediate importance to the president than the future events on the mainland, and he told Shaler to pass through Havana and then lose no time in going to Veracruz in order to repair “to the place where the local authority of Mexico may reside.” After he had carried out all these duties successfully, Shaler was finally authorized to explain to the new Spanish-American leaders “the mutual advantages of a commerce with the United States” based on “liberal and stable regulations” (Smith to Shaler, 16 June 1810, John Graham to Shaler, 15 and 21 June 1810 [PHi: Shaler Family Papers]; Smith to Shaler, 18 June 1810 [PHi: William Shaler Papers]).
No sooner had Shaler left Washington to make his arrangements, however, than the same newspapers that had been reporting the April rebellion in Venezuela also announced that the Caracas junta had sent diplomatic agents to both Great Britain and the United States. The agents to the latter, Juan Vicente Bolívar and Telésforo d’Orea, arrived in Baltimore in early June, and approximately two weeks later they were received by Secretary of State Robert Smith, JM’s longtime friend William Thornton, and, if the dispatches of Onís are to be believed, even by JM himself. No question of the formal recognition of these agents arose at this time, though the administration seems to have made no objection to their efforts to purchase arms and supplies for their Venezuelan compatriots. Their very presence in the country, however, undoubtedly persuaded JM of the desirability of the administration’s having some additional agents in Spanish America to keep it abreast of developments. Should any of the Spanish colonies in South America actually make “a political separation from the parent Country,” it would be undeniably useful to have Americans on the spot—as in the case of Cuba and New Spain—both to gather information and “to promote the most friendly relations and the most liberal intercourse” with the United States. At the end of June, therefore, JM and Robert Smith decided that they should send confidential missions to Buenos Aires and Venezuela, and they chose Maltby Gelston and Robert K. Lowry, respectively, for the tasks. Gelston and Lowry were designated, as Shaler had also been, as agents for commerce and seamen. This was done in case any of the Americans should encounter the well-known reluctance of Spanish officials to grant formal recognition to the representatives of any foreign power in their colonies, but the instructions to all three agents made it plain that they were to operate as consuls as far as they could possibly do so (Onís to marqués de las Hormazas, 19 and 24 June 1810 [AHN: Archivo de Ministero de Estado, legajo 5636, photocopies in DLC]; Smith to JM, 23 June 1810?; JM to Smith, 17 July 1810, nn. 2, 4; Gallatin to JM, 15 Aug. 1810; JM to Gallatin, 22 Aug. 1810).
The results of these decisions and the subsequent missions were mixed. Gelston declined his assignment and had to be replaced in August 1810 by Joel Roberts Poinsett, who was later to distinguish himself by his participation in the independence movement in Chile. Shaler arrived in Havana on 1 August, and he lost no time in making contacts among the more important officials and settlers. He found far less enthusiasm for any sort of Cuban connection with the United States than the administration would have liked. His informants were particularly skeptical of the ability of the United States to defend the island in the event of an American war with Great Britain, and they generally believed that their fate remained very much tied to that of New Spain itself. With the captain general, Don Salvador de Muro y Salazar, marqués de Someruelos, Shaler fared no better. The marqués was prepared to meet with Shaler but would not otherwise recognize him in any capacity, nor would he grant him a passport for Veracruz on the mainland. The New Englander therefore found himself stuck in Havana, from where he penned his voluminous and informative dispatches for more than a year before Someruelos finally became so suspicious of his activities that he expelled him in November 1811 (marqués de Someruelos to Shaler, 7 Aug. 1810 [PHi: Shaler Family Papers]; Shaler to Smith, 5, 9, and 12 Aug. 1810 [DNA: RG 59, Communications from Special Agents]; JM to Gallatin, 22 Aug. 1810; Graham to JM, 27 Aug. 1810, n. 1).
Lowry, on the other hand, reached Venezuela in late August 1810 and remained there until December 1812. He arrived just in time to announce that he had been preceded several weeks earlier by the colonial secretary to the British governor of Curacao, a Colonel Robertson, and that Robertson on 3 September had successfully negotiated a commercial agreement reducing by one-quarter the duties charged on British exports and imports in Venezuelan customhouses. Lowry was understandably chagrined by this development, which he predicted would extend British influence throughout Venezuela in ways “highly injurious” to American commercial prospects. He was able to compensate for the setback to some extent, however, by obtaining from the Caracas junta copies of Onís’s correspondence with the recently displaced Spanish colonial officials. Among these documents was an angry and indiscreet letter Onís had written to the captain general of Caracas in February 1810. The minister of the Supreme Junta, ever fearful that JM was on the point of recognizing Joseph Bonaparte as king of Spain, hinted that Great Britain should be persuaded to send troops and vessels “near to Louisiana” in order to divide western North America into “two or three republics” and thus reduce the United States to “a state of perfect nullity.” JM promptly attempted to turn the document to advantage by sending it to Congress in January 1811 in an effort to obtain legislative authority to occupy Spanish East Florida, thereby extending the scope of the policies he had commenced six months earlier (Lowry to Smith, 6 Sept. [two letters], 1 Oct., and 30 Nov. 1810 [DNA: RG 59, CD, La Guaira]; see also ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States ... (38 vols.; Washington, 1832-61)., Foreign Relations, 3:404; Annals of CongressDebates and Proceedings in the Congress of the United States ... (42 vols.; Washington, 1834-56)., 11th Cong., 3d sess., 370, 375).
As for the more immediately important missions of Wykoff and Mathews to West Florida, however, very little can now be known with any certainty. Mathews evidently began his task immediately after meeting with Crawford in late July. He headed for Pensacola only to find his entry to the town prevented “by the prevalence of a contagious fever.” He then went to Mobile where he met with Vicente Folch, to whom he explained the president’s views. The Spanish governor accepted Mathews’s argument that there was a “unity of interest between the U S. & the Spanish provinces in America” to the extent that neither party would wish any other European nation to obtain “a footing in the New world,” but otherwise he seemed uninterested in discussing the idea that West Florida might become part of the United States. Mathews next departed for St. Augustine, and in January 1811 he came to Washington to report his findings to JM. On that occasion the president gave him further instructions about the resumption of his mission to the Mobile region and also renewed his discretion, depending on “the precise state of things there and of the real disposition of the Spanish Governor,” to extend it into East Florida as well. Documentary material relating to the manner in which Mathews fulfilled these instructions in 1811 will be included in subsequent volumes of JM’s papers. His conduct was to create so many difficulties, though, that by the early months of 1812 JM decided that he had no choice but to disavow all knowledge of his agent’s deeds (Crawford to Smith, 1 Nov. 1810 [DNA: RG 59, ML]; Smith to Mathews and John McKee, 26 Jan. 1811 [DNA: RG 59, DL]).
Even less, unfortunately, is known about Wykoff’s mission to Baton Rouge. It is clear that the judge received his instructions from Claiborne and that he exchanged letters with him over the summer of 1810, a correspondence the governor later reminded Wykoff “always” to regard as confidential since there were “persons who would gladly learn the whole contents of [the] letters” in order to injure the government. It is probably safe to assume that Wykoff did contact the American settlers mentioned in Claiborne’s 14 June letter to him, though the effect of his activities in this regard more than likely merely reinforced developments already under way in the region in response to the anticipated demise of Spanish authority. In any event, as the judge reported on 24 July to Orleans territorial secretary Thomas B. Robertson, “the people in the different districts of [West Florida] have voted their electors, who met on the 14th [July] and voted their Representatives, who are to assemble in convention.” This convention duly assembled at St. Johns Plains near Baton Rouge on 25 July, and its fourteen members included four of the American settlers—William Barrow, Philip Hickey, Thomas Lilley, and George Mather—who had been recommended to the judge by Claiborne (Claiborne to Wykoff, 26 Mar. 1811, Rowland, Claiborne Letter Books, 5:189–90; Wykoff to Thomas B. Robertson, 24 July 1810 [PHi: Daniel Parker Papers], enclosed in Graham to JM, 24 Aug. 1810).
Assuming that Wykoff and Mathews had commenced the task of giving events in West Florida “a right direction,” JM retired for the summer to Montpelier, where he decided, on 17 July, that the role of keeping “a wakeful eye to occurrences & appearances” in the region should be assigned to Mississippi territorial governor David Holmes. At the same time JM also requested Robert Smith to instruct Holmes to mobilize his territorial militia and thus have it in readiness to “take care of the rights & interests of the U. S.” in the event “either of foreign interference with W. F. or of internal convulsions.” Smith drew up the necessary orders four days later. JM’s choice of Holmes was a logical one. Like Claiborne, he was a Virginian whom JM had long known, and in the absence of Claiborne himself on the Atlantic coast over the summer, he was now the most important American political leader close to the Spanish province. Holmes’s subsequent letters to the secretary of state were probably the single most important source of information about the situation in West Florida that JM was to receive, both during his summer vacation in Virginia and after his return to Washington on 6 October 1810 (JM to Smith, 17 July 1810, and n. 4).
In addition to reports from Holmes, JM also received news about West Florida from his cabinet colleagues, the executive department clerks, and from some of his less regular correspondents as well. Their letters, as may be seen in this volume, reflected considerable anxiety about the potential for disorder in the Spanish province as the convention at St. Johns Plains met and deliberated. The organizers of the convention justified their activities, as did many of the juntas in the Spanish-American colonies at this time, merely as a movement to redress local grievances and to provide for the better defense of the loyal subjects of Ferdinand VII. It was widely believed, however, that the final decisions of the convention would be more radical than the stated intentions of its membership, and there were clearly considerable differences of opinion throughout the province about its future allegiance in the event of the total collapse of Spanish authority. A majority of the convention’s members, according to Holmes, had no goal other than the incorporation of West Florida into the United States, but in the absence of more specific assurances than either he or Wykoff were ever able to give them about how JM would respond to any actions they might take, they were fearful of the possible consequences of Spanish revenge. They therefore hesitated to renounce their loyalty to the Spanish crown and embarked instead on a two-month period of negotiation with the local commander at Baton Rouge, Carlos Dehault Delassus, over such matters as judicial reform and control of the militia. This reluctance on the part of the convention’s members to act decisively in turn inspired rumors that their behavior was encouraging the machinations of a “British party” believed to be working for a transfer of the province to Great Britain (John Smith to JM, 7 Aug. 1810, enclosure; David Holmes to Robert Smith, 31 July and 8 Aug. 1810 [DNA: RG 59, TP, Mississippi]).
For his part, JM was always mindful of the danger that Great Britain would exploit Spanish weakness for commercial and diplomatic advantage. As will be seen, both he and his cabinet colleagues regarded the trade concessions granted by the Caracas junta to British merchants in September 1810 as an extremely ominous development, and they were apprehensive about British designs on Cuba as well. Nonetheless, on the basis of the early reports Holmes sent to Robert Smith, JM seems to have had few doubts that the work of the West Florida convention would eventually result in an invitation to the United States to exercise its claims to rule the province. While at Montpelier the president did at one point consult the secretary of war about the circumstances under which he might have to employ military force in the region, but this inquiry was prompted more by a concern that developments there could encourage unauthorized filibustering expeditions to oust the Spanish officials than it was by any fears of an immediate foreign invasion or intervention. At the time he made the inquiry to Eustis about the possibility of using military force, JM was receiving reports that members of the Caller, Kemper, and Kennedy families, all of whom had plotted to overthrow Spanish rule in the past, were engaged in forming an association for the purpose of attacking the garrison at Mobile. JM, who doubtless did not wish such activities to interfere with the tasks he had assigned to Wykoff and Mathews, immediately gave orders to civil and military officials to repress all signs of filibustering, but on reflection he decided that the threat was more apparent than real. He therefore waited for events to take their course and probably expected little of importance to happen before Claiborne was ready to return to New Orleans at the end of October (John R. Bedford to JM, 4 July and 26 Aug. 1810; Harry Toulmin to JM, 28 July and 31 Oct. 1810; JM to Eustis, 10 and 30 Aug. and 7 Sept. 1810; JM to Graham, 10 and 24 Aug. 1810; Eustis to JM, 19 Aug. and 14 Sept. 1810; Graham to JM, 3 and 29 Aug. and 3 Sept. 1810; George W. Erving to JM, 2 Sept. and 20 Oct. 1810; JM to Toulmin, 5 Sept. 1810; Gallatin to JM, 17 Sept. 1810; JM to William Pinkney, 30 Oct. 1810).
If JM did so calculate, his plans were upset by the West Florida convention itself. The men gathered at St. Johns Plains were less worried by the prospect of filibustering schemes than they were fearful of the consequences of the uncertainty that would result from the outcome of their deliberations remaining too long in suspense. In this context, their most important decisions were prompted by their distrust of the Spanish officials at Baton Rouge, especially Delassus, his secretary, Raphael Crocker, and his deputy commander, Tomaso Estevan; and, as a consequence, the relationship between the two groups of men quickly developed into an elaborate charade of mutual deceit and duplicity. No sooner had the convention delegates announced at the end of July that they wished to discuss with Delassus plans for the defense of West Florida and for the reform of its local administration than they immediately suspended these deliberations until after the middle of August in order to explore the possibility of incorporating the province into the United States. Governor Holmes, who wished to obtain his own information on “the real wishes and intentions of the convention,” had dispatched an agent, Joshua G. Baker, to Baton Rouge in early August; and on his return to the Mississippi Territory approximately two weeks later, Baker was accompanied by delegate William Barrow. On behalf of the convention, Barrow inquired of the governor whether he had the authority to act “under any circumstances that might arise” and take West Florida under American “protection.” Holmes replied that he had received no instructions to take “any active part” in the affairs of the province, though as he did so he did not try to disguise his sympathy with Barrow’s request (Journal of the West Florida Convention, entry for 27 July 1810 [DLC: West Florida Miscellany]; Holmes to Smith, 21 Aug. 1810 [DNA: RG 59, TP, Mississippi]).
This response, as Barrow’s correspondence with John R. Bedford would suggest, however, was less than the convention had hoped for, and the members evidently concluded that for the moment they had no other option but to go on with their discussions with Delassus. It is quite likely, though, that the convention expected Delassus to reject their demands for change, and once he had done so they would then have to consider how to use his recalcitrance to justify bolder actions on their part. But Delassus, well aware of the weakness of his position, sought instead to gain time, and he did so by granting the convention the substance of its requests, subjecting them only to the provisos that the government continue in the name of Ferdinand VII and that any changes be approved by his superior, the captain general in Cuba. This uneasy agreement was embodied in an address issued by the convention to the inhabitants of Baton Rouge on 22 August, but the delegates were apparently both surprised by the apparent willingness of Delassus to meet their terms and extremely wary of the conditions he attached to them. They doubted that the commandant could be trusted to keep his word and concluded that his ultimate purpose was to wait for Folch to summon troops from Cuba, after which he would repudiate his concessions and crush the assembly by force (Barrow to Bedford, 5 Aug. 1810, enclosed in Bedford to JM, 26 Aug. 1810; Journal of the West Florida Convention, entries for 13–15 and 22 Aug. 1810 [DLC: West Florida Miscellany]; Graham to JM, 24 Aug. 1810, nn. 1 and 2, and 21 Sept. 1810, n. 1; Thomas B. Robertson to Smith, 26 Aug. 1810 [DNA: RG 59, TP, Orleans]; Holmes to Smith, 8 and 21 Aug. and 12 Sept. 1810 [DNA: RG 59, TP, Mississippi]).
Acting on these suspicions, the convention remained in session until 29 August, passing ordinances to secure its control over the militia and all local offices as well as granting itself the authority to borrow money on the credit and revenue of the province “whenever the public service may require.” The delegates then adjourned their proceedings until 1 November, partly to implement the measures they had already adopted and partly to broaden the base of their support by arranging for the election of additional members to represent the more remote eastern districts of the province. For the period of their recess, they appointed a three-man committee to act for them in dealings with the Spanish authorities, and they further authorized their president, John Rhea, to summon any six delegates to exercise full powers “in case of emergency.” For the next three weeks, both the Spanish officials and the convention members continued to operate on the basis of their mutual distrust. Delassus delayed carrying out some of the details of the agreement he had made on 22 August, and he was frequently reported as having declared that he did not consider himself bound by its terms. For their part, the delegates went about the task of reorganizing the militia and the local government, all the while proclaiming their undying loyalty to the person of Ferdinand VII. On 20 September the local militia commander, Philemon Thomas, finally intercepted letters from Delassus to Folch in which the beleaguered Baton Rouge commandant requested military assistance to help put down the insurrection of the self-appointed officers who had usurped his authority. Two days later John Rhea convened a meeting of half a dozen convention delegates at St. Francisville to decide on the settlers’ response. The delegates promptly passed resolutions condemning Delassus as “unworthy of their confidence” and stripping him of all his executive powers. They then instructed Thomas to gather his available militia forces and seize the Spanish fort at Baton Rouge, a task he accomplished with relatively little difficulty in the early morning hours of 23 September. Three days later, ten of the convention members reassembled at Baton Rouge and declared West Florida to be independent from Spain (Journal of the West Florida Convention, entries for 24, 25, 27–29 Aug., 22, 25, 26 Sept. 1810 [DLC: West Florida Miscellany]).
By taking this last course of action, however, the convention was not rejecting the possibility of joining the United States. It was merely adopting a different tactic to achieve that very goal. Even as the delegates gathered again on 22 September and authorized the seizure of the fort at Baton Rouge, they also took the step of informing Governor Holmes of their purposes, including their intention “in a day or two” of making “an unqualified declaration of Independence” as evidence of their “unalterable determination to assert [their] rights as an integral part of the United States.” If Holmes could respond to this advance notice by putting “into motion … any body of militia … to favor [their] views” and perhaps even send down some gunboats “to the neighborhood of Baton Rouge” in order to “paralise … the Dons,” so much the better. True to their word, the convention members forwarded Holmes a copy of their declaration of independence on 26 September, and John Rhea requested that the governor send it to JM on the grounds that he and his fellow delegates believed it was administration policy to take the province “under immediate & special protection, as an integral & inalienable portion of the United States.” Implicit in this action was the assumption that the convention’s declaration of independence would serve to acquit the United States government of any suspicion that it had conspired with the delegates to subvert the legitimate governing authorities in West Florida and that if JM was to recognize its deeds in that light, he would then be free to disregard the Spanish claim to the province altogether. The president could thereafter negotiate with the newly independent republic the terms of its entry into the United States (John Rhea to Holmes, 22 Sept. 1810 [DLC: West Florida Miscellany]; Rhea to Holmes, 26 Sept. 1810 [DNA: RG 59, TP, Mississippi]; see also Fulwar Skipwith to JM, 5 Dec. 1810, and Skipwith to Graham, 23 Dec. 1810, 14 Jan. 1811 [DLC: West Florida Miscellany]).
That JM did not share this view of the convention’s conduct quickly became apparent as reports of its actions began to reach Washington after the third week in October. In a postscript to the National Intelligencer of 19 October there appeared an extract from a 25 September letter written by R. Davidson to a friend of Governor Holmes’s, Abner L. Duncan, describing the seizure of the fort at Baton Rouge and mentioning that it had been necessary for the convention forces to place Delassus in irons and “to knock him down with the butt end of a musket.” Copies of this letter were included in Holmes’s reports of 26 September and 3 October to Robert Smith, though neither letter has any docket to indicate the date of its receipt in the State Department, and the enclosures to only the second of these letters can now be located in the National Archives. A comparison of the contents of the Davidson letter with the National Intelligencer postscript on 19 October leaves no doubt, however, that Holmes’s letter of 26 September and its enclosures must have been the source for the story in the administration newspaper. JM’s reaction was one of bewilderment. Uncertain as to what the news might mean, he hesitated about responding and, as he confessed to Jefferson, wondered whether he even could act at all without consulting Congress beforehand (Holmes to Smith, 26 Sept. and 3 Oct. 1810 [DNA: RG 59, TP, Mississippi]; JM to Jefferson, 19 Oct. 1810).
Holmes’s next letter of 3 October, which included a copy of the West Florida declaration of independence, compelled the president to clarify his thoughts, however. It arrived in the capital, according to Joseph Gales, Jr., who recorded the event in his diary, on 25 October, and the cabinet immediately went into “close session for at least three hours thereupon.” There was, without doubt, much for the cabinet to discuss, for the contents of Holmes’s letter would have alarmed JM greatly. It began with the governor’s announcement that the administration’s instructions of 21 July for him to mobilize the Mississippi militia had not been put in the mail until 1 August and that they had not reached him until 29 September. The delay, as Holmes pointed out, was both unexpected and “regrettable,” since it meant he had no troops “for any service that [might] be called for” as JM had intended. Even worse was the news from West Florida itself, where events, the governor reported, had “assumed a Very serious and determined aspect.” Not only had the convention seized a Spanish fort and declared West Florida independent, but the population of the lower portions of the province was described as being “inimical to the New Order of things” and quite likely to attack the convention should Governor Folch decide to send forces from Pensacola. Furthermore, the adherents of Spain were said to be negotiating with the local Indians for support, and there was widespread fear of slave insurrection as well. Confessing that he was uncertain how these developments might affect the American claim to West Florida, the governor asked JM to send him “special instructions” for his guidance (Holmes to Smith, 3 Oct. 1810 [DNA: RG 59, TP, Mississippi]; “Recollections of the Civil History of the War of 1812,” Historical Magazine, 3d ser., 3 [1874–75]: 158).
The president, however, had already been thinking for some time about problems in the Spanish-American colonies. On 14 October the administration received the first of Lowry’s dispatches from Venezuela, including the report of the commercial concessions the Caracas junta had recently granted to British traders. JM was more than a little alarmed, and according to Joseph Gales, Jr., who called at the executive mansion three days later to pay his respects as the new editor of the National Intelligencer, he was convinced that Great Britain was meddling improperly in the province’s affairs. When Gales raised the subject of West Florida in the belief that Americans in the adjacent territories were about to become similarly involved in affairs there, JM obliquely remarked that “he imagined measures had been adopted” to prevent this. The president, however, did voice his concern that elements in the West Florida population—whom he described as “the British party, together with the refugees from justice, deserters from the United States Army, and land-jobbers”—might form a majority that was unwilling to see the province come under American jurisdiction (“Recollections of … the War of 1812,” p. 157; National Intelligencer, 15 Oct. 1810).
Any confidence JM retained after this meeting with Gales that Holmes could still respond with “any service that [might] be called for” in West Florida, however, was simply destroyed by the news arriving in the week after 19 October. If the account of the seizure of the fort at Baton Rouge had perplexed the president, the report of the emergence of a “self created independent Government” claiming the authority to form treaties, establish commerce, and provide for the common defense on the Gulf Coast—while Holmes was just starting to mobilize his militia forces—could only have struck him as disastrous. This development raised serious questions, which, if not settled at once, would ultimately invalidate the American claim to West Florida altogether (Presidential Proclamation, 27 Oct. 1810, and n. 2).

The president therefore acted. Immediately after the cabinet meeting on 25 October, a proclamation was drafted for the annexation of West Florida justifying the policy on the grounds that it had always been part of the Louisiana colony and should have been transferred to the United States in 1803. Its occupation was now justified, the president asserted, in order to forestall “events ultimately contravening the views” of both Spain and the United States and to prevent threats to “the tranquility and security of our adjoining territories” as well. Among these last concerns, the proclamation specifically mentioned the creation of “new facilities given to violations of our Revenue and Commercial laws.” It is not difficult to surmise what was bothering the president here. If, as he told Joseph Gales, Jr., he had been concerned about British agents who had recently negotiated a commercial agreement with “the independent party” in Venezuela in order to give an “eclat” to “British commercial favors” and thus “strengthen their party” there, it did not take much imagination for him to think what British agents might make of the new opportunities presented by an independent West Florida. The final version of the proclamation was therefore perfected on 26 October and given to Claiborne the next day. The governor then promptly left Washington to supervise the operations required to give it effect (ibid.; “Recollections of … the War of 1812,” p. 157).
The proclamation was to remain a secret until JM revealed it to Congress in his annual message on 5 December 1810. By then Claiborne had already commenced the business of extending American authority over West Florida, and JM was able to present the world with the fait accompli that the Spanish province, as far as the Perdido River but excluding the town of Mobile, was now part of the United States. Admittedly, the acquisition of this much of West Florida did not come about in ways that JM either had anticipated or would have liked. There is no reason to doubt that he would have preferred to have received an invitation from the convention at St. Johns Plains and then responded to it after consulting with members of Congress when they had assembled in Washington at the end of the year. That this did not occur was due, in part at least, to a feeling among the convention members that JM had failed to give them sufficiently explicit indications about his ultimate intentions. For his part, though, JM probably believed that he could not have intervened in West Florida more overtly than he did without incurring the risk of serious diplomatic and political consequences. In the resulting confusion, the West Florida convention acted to precipitate a solution, and JM’s annexation proclamation was the president’s response to a situation that was otherwise threatening to escape his control.
(Secondary sources used for this note: Stanley Clisby Arthur, The Story of the West Florida Rebellion [St. Francisville, La., 1935]; Leslie Bethell, ed., The Cambridge History of Latin America [5 vols. to date; Cambridge, 1984—], vol. 3: From Independence to c. 1870; Philip C. Brooks, Diplomacy and the Borderlands: The Adams-Onís Treaty of 1819 [Berkeley, Calif., 1939]; Thomas D. Clark and John D. W. Guice, Frontiers in Conflict: The Old Southwest, 1795–1830 [Albuquerque, 1989]; Cox, “The Pan-American Policy of Jefferson and Wilkinson,” Mississippi Valley Historical Review, 1 [1914–15]: 212–39; Cox, The West Florida Controversy; Clifford L. Egan, “The United States, France, and West Florida, 1803–1807,” Fla. Historical Quarterly, 47 [1968–69]: 227–52; Philip S. Foner, A History of Cuba and Its Relations with the United States [2 vols.; New York, 1962]; Humbert B. Fuller, The Purchase of Florida: Its History and Diplomacy [Cleveland, 1906]; Charles C. Griffin, The United States and the Disruption of the Spanish Empire, 1810–1822 [New York, 1937]; John S. Kendall, ed., “Documents concerning the West Florida Revolution, 1810,” La. Historical Quarterly, 17 [1934]: 81–95, 306–14, 474–501; John Lynch, The Spanish-American Revolutions, 1808–1826 [New York, 1973]; Roy F. Nichols, “William Shaler: New England Apostle of Rational Liberty,” New England Quarterly, 9 [1936]: 71–96; James A. Padgett, ed., “Official Records of the West Florida Revolution and Republic,” La. Historical Quarterly, 21 [1938]: 685–805; Grady D. Price, “The United States and West Florida, 1803–1812” [Ph.D. diss., TxU, 1939]; William Spence Robertson, France and Latin-American Independence [Baltimore, 1939]; John Rydjord, Foreign Interest in the Independence of New Spain: An Introduction to the War for Independence [Durham, N.C., 1935]; Arthur P. Whitaker, The United States and the Independence of Latin America, 1800–1830 [Baltimore, 1941]; and Henry M. Wriston, Executive Agents in American Foreign Relations [Baltimore, 1929].)
